       Case 2:16-md-02724-CMR Document 1752 Filed 04/21/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                           MDL 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                              PRETRIAL ORDER NO. 168
                         (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 21st day of April 2021, upon consideration of the application for fees

and costs incurred by Special Discovery Master Bruce Merenstein for the months of February

and March 2021, which was submitted to the Court and Liaison Counsel pursuant to Pretrial

Order No. 49, and finding that the work, fees and costs reflected thereon are “reasonably

necessary” for the fulfillment of the Special Discovery Master’s duties, and without objection

from counsel, it is hereby ORDERED that the application for fees and costs is APPROVED in

full in the amount of $5,212.18. Plaintiffs and Defendants shall each make payment of their

respective shares of the approved amount directly to the Special Discovery Master.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                     ____________________
                                                    CYNTHIA M. RUFE, J.
